Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00374-CR

                                   Luis Arnaldo BAEZ,
                                        Appellant

                                          v.
                                       The State
                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR6881
                     Honorable Philip A. Kazen, Jr., Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 14, 2015.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice